Advisory Action Attachment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New issues
The new issues are: the last three lines of claim 1 and the last three lines of claim 6.
Response to Arguments
On page 5 of the remarks, the Applicant argues a person of ordinary skill in the art would understand that in a cross-section view of Pollack’s tire, the apex components 40a is corresponding to the first bead filler which is apparently not an elliptical shape, and the electronic component is located on the outer side of the first bead filler in a tire-width direction of the first bead filler, rather than located on the outer side of the first bead filler in a tire-radial direction of the first bead filler.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 5 of the remarks, the Applicant argues the combination of Kodama and Pollack at least fails to teach the claimed feature that the 
In response, afforded by the AFCP 2.0, a 103 rejection over Kodama in view of Pollack appears to be applicable to the claim limitation since Kodama teaches the first bead filler and a second bead filler radially outward of the first bead filler and Pollack teaches to provide an electronic device between two bead fillers provided in a bead region of a tire (FIG. 3). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        07/14/2021